09-4302-cv (L)
         In Re: Parmalat Securities Litigation


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 18 th day of January, two thousand eleven.
 5
 6       PRESENT: JOSÉ A. CABRANES,
 7                RICHARD C. WESLEY,
 8                         Circuit Judges.
 9
10                       JOHN G. KOELTL,
11                                District Judge. *
12
13
14
15       PARMALAT CAPITAL FINANCE LIMITED,                                              09-4302-cv (L)
16                                                                                      09-4306-cv (con)
17                                                                                      09-4373-cv (con)
18                                               Plaintiff-Appellant,
19
20       DR. ENRICO BONDI, EXTRAORDINARY COMMISSIONER OF PARMALAT
21       FINANZIARIA S.p.A., PARMALAT S.p.A., AND OTHER AFFILIATED
22       ENTITIES, IN EXTRAORDINARY ADMINISTRATION UNDER THE LAWS OF
23       ITALY,
24                              Plaintiff-Counter-Defendant-Third-
25                              Party-Defendant-Appellant,
26


                 *
                The Honorable John G. Koeltl, of the United States
         District Court for the Southern District of New York,
         sitting by designation.

                                                               1
 1   CAPITAL & FINANCE ASSET MANAGEMENT S.A., CATTOLICA
 2   PARTECIPAZIONI S.p.A., HERMES FOCUS ASSET MANAGEMENT EUROPE
 3   LIMITED, ERSTE SPARINVEST KAPITALANLAGEGESELLSCHAFT M.B.H.,
 4   SOLOTRAT, SOCIETE MODERNE DES TERRASSEMENTS PARISIENS, RENATO
 5   ESPOSITO, FONDAZIONE ITALO MONZINO, SOUTHERN ALASKA CARPENTERS
 6   PENSION FUND, ON BEHALF OF ITSELF AND ALL OTHERS SIMILARLY
 7   SITUATED, CRISTINA PONCIBO, MARGERY LOUISE KRONENGOLD, ROBERT
 8   MCQUEEN, CUSTODIAN, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
 9   SIMILARLY SITUATED, FERRI GIAMPOLO, FOOD HOLDINGS LIMITED,
10   DAIRY HOLDINGS LIMITED, G. JAMES CLEAVER, GORDON I. MACRAE,
11   GERALD K. SMITH, LAURA J. STURAITIS, MONUMENTAL LIFE INSURANCE
12   COMPANY, TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY,
13   TRANSAMERICA LIFE INSURANCE COMPANY, AVIVA LIFE INSURANCE
14   COMPANY, PRINCIPAL GLOBAL INVESTORS, LLC, PRINCIPAL LIFE
15   INSURANCE COMPANY, SCOTTISH RE (US) INC., HARTFORD LIFE
16   INSURANCE COMPANY, PLAN ADMINISTRATOR G. PETER PAPPAS,
17
18                          Plaintiffs,
19
20                –v.–
21
22   BANK OF AMERICA CORPORATION, BANC OF AMERICA SECURITIES
23   LIMITED, BANK OF AMERICA, N.A., BANK OF AMERICA NATIONAL TRUST
24   & SAVINGS ASSOCIATION, BANC OF AMERICA SECURITIES LLC, BANK OF
25   AMERICA INTERNATIONAL, LTD., GRANT THORNTON INTERNATIONAL, LTD,
26
27                          Defendants-Appellees,
28
29   GRANT THORNTON INTERNATIONAL, GRANT THORNTON LLP,
30
31                          Defendants-Third-Party-Plaintiffs-
32                          Counter-Claimants-Appellees,
33
34   DEUTSCHE BANK AG, MORGAN STANLEY & CO., INCORPORATED, BONLAT
35   FINANCING CORPORATION, CALISTO TANZI, FAUSTO TONNA, COLONIALE
36   S.p.A., CITIGROUP INC., BUCONERO, LLC, ZINNI & ASSOCIATES,
37   P.C., DELOITTE TOUCHE TOHMATSU, DELOITTE & TOUCHE S.p.A., A
38   SOCIETA PER AZIONI UNDER THE LAWS OF ITALY, JAMES E. COPELAND
39   JR., PARMALAT FINANZIARIA S.p.A., STEFANO TANZI, LUCIANO DEL
40   SOLDATO, DOMENICO BARILI, FRANCESCO GIUFFREDI, GIOVANNI TANZI,
41   DELOITTE & TOUCHE USA, LLP, DELOITTE & TOUCHE L.L.P., CREDIT
42   SUISSE FIRST BOSTON, CITIBANK, EUREKA SECURITISATION PLC,
43   VIALATTEA LLC, PAVIA e ANSALDO, BANCA NAZIONALE DEL LAVORO
44   S.p.A., CITIBANK, N.A., PROFESSOR MARIA MARTELLINI, BANCA

                                    2
 1   INTESA S.p.A., DELOITTE & TOUCHE TOHMATSU AUDITORES
 2   INDEPENDENTES, CREDIT SUISSE INTERNATIONAL, CREDIT SUISSE
 3   SECURITIES (EUROPE) LIMITED, CREDIT SUISSE, CREDIT SUISSE
 4   GROUP, GRANT THORTON S.p.A., A SOCIETA PER AZIONI UNDER THE
 5   LAWS OF ITALY, NOW KNOWN AS ITALAUDIT, S.p.A.,
 6
 7                          Defendants,
 8
 9   PARMATOUR S.p.A.,
10
11                          Defendant-Third-Party-Defendant.
12
13
14   FOR PLAINTIFF-COUNTER-DEFENDANT-THIRD-PARTY
15   DEFENDANT-APPELLANT: Kathleen M. Sullivan, Quinn Emanuel
16   Urquhart & Sullivan, LLP, New York, NY (Peter E. Calamari,
17   Terry L. Wit, Sanford I. Weisburst, on the brief).
18
19   FOR PLAINTIFF-APPELLANT: J. Gregory Taylor, Diamond McCarthy
20   LLP, New York, NY (Allan B. Diamond, Richard I. Janvey, J.
21   Benjamin King, on the brief).
22
23   FOR DEFENDANT-THIRD-PARTY-PLAINTIFF-COUNTER-CLAIMANT-
24   APPELLEE: Linda T. Coberly, Winston & Strawn LLP, Chicago, IL
25   (Bruce R. Braun, William P. Ferranti, on the brief).
26
27   FOR DEFENDANTS-APPELLEES: Joseph B. Tompkins Jr., Sidley Austin
28   LLP, Washington, DC (Alan C. Geolot, Mark P. Guerrera, Robert
29   D. Keeling, A. Robert Peitrzak, Daniel A. McLaughlin, on the
30   brief).
31
32   FOR DEFENDANT-THIRD-PARTY-PLAINTIFF-COUNTER-CLAIMANT-
33   APPELLEE: James L. Bernard, Strook & Strook & Lavan LLP, New
34   York, NY (Quinlan D. Murphy, Katherine I. Puzone, David M.
35   Cheifetz, on the brief).
36
37   FOR AMICUS CURIAE GUIDO ALPA: Partha P. Chattoraj, Markowitz &
38   Chattoraj LLP, New York, NY.
39
40   FOR AMICUS CURIAE THE GOVERNMENT OF THE REPUBLIC OF ITALY:
41   George M. Pavia, Pavia & Harcourt LLP, New York, NY.
42
43
44

                                    3
1         Appeal from the United States District Court for the
2    Southern District of New York (Kaplan, J.).
3
4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND

5    DECREED that the judgment of the district court be AFFIRMED in

6    part and VACATED in part. **

7        Plaintiff-Appellant Parmalat Capital Finance Limited

8    (“PCFL”) appeals from a judgment of the United States District

9    Court for the Southern District of New York (Kaplan, J.)

10   entered on September 23, 2009 granting summary judgment on all

11   claims to Defendants-Appellees Bank of America and related

12   entities (collectively, “Bank of America”).     We assume the

13   parties’ familiarity with the underlying facts, the procedural

14   history, and the issues presented for review.

15       We review a grant of summary judgment de novo.     Miller v.

16   Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).

17   Summary judgment is proper if “there is no genuine issue as to

18   any material fact and the movant is entitled to judgment as a

19   matter of law.”   Fed. R. Civ. P. 56(a).

20       Appellant argues that the district court erred by granting

21   summary judgment to Bank of America based on the affirmative


         **
             This Order exclusively addresses the judgment of the
     district court with respect to Defendants-Appellees Bank of
     America and related entities. We AFFIRM the judgment to the
     extent it concerns Bank of America.

                                     4
1   defense of in pari delicto. 1   See In re Parmalat Sec. Litig.,

2   659 F. Supp. 2d 504 (S.D.N.Y. 2009).    We disagree.

3        In pari delicto prevents a party from suing others for a

4   wrong in which the party itself participated.    Appellant argues

5   that in pari delicto is not available against it because PCFL

6   is now controlled by bankruptcy trustees, not corrupt insiders.

7   North Carolina law — which the parties agree controls here —

8   makes no exception to the in pari delicto doctrine for a

9   trustee. 2   To the contrary, North Carolina courts have


         1
           Unlike the claims we address in the Opinion
    accompanying this Order, Appellant does not raise removal
    jurisdiction or abstention concerns on appeal with respect
    to Bank of America. Nevertheless, we are obligated to
    determine whether jurisdiction exists. See, e.g., Kalson v.
    Paterson, 542 F.3d 281, 286 n.10 (2d Cir. 2008). The
    district court had jurisdiction because at least one of the
    defendants is a “corporation organized under the laws of the
    United States” and the case “aris[es] out of transactions
    involving international or foreign banking . . . or out of
    international or foreign financial operations[.]” 12 U.S.C.
    § 632. Our Court has jurisdiction because this is an appeal
    from a final decision of a district court of the United
    States. 28 U.S.C. § 1291.
         2
           Notably, the Supreme Court of North Carolina has not
    addressed the precise issue before us of whether in pari
    delicto is available against a bankruptcy trustee. We
    cannot seek guidance from the Supreme Court of North
    Carolina, however, because North Carolina has no procedure
    by which to certify questions of state law to its Supreme
    Court. See MCL Auto., LLC v. Town of S. Pines, 532 F.3d
    269, 284 (4th Cir. 2008). Accordingly, we ascertain and
    apply North Carolina law based on the opinions available to
    us.

                                     5
1    emphasized that a trustee steps into the shoes of a debtor.

2    See, e.g., In re J.A. Jones, Inc., 361 B.R. 94, 106 (Bankr.

3    W.D.N.C. 2007) (finding that trustee is “subject to all valid

4    claims and defenses, including inequitable conduct, which the

5    third party has against the debtor” (internal quotation marks

6    omitted)); Heft v. Mohn, 2 S.E.2d 23, 25 (N.C. 1939) (finding

7    that a commissioner involved in liquidation proceedings with a

8    bank “can assert no greater right than that of the [insolvent

9    bank]”).     Accordingly, in pari delicto is available against

10   Appellant.

11       We further conclude that in pari delicto bars Appellant’s

12   claims against Bank of America.       Appellant argues that in pari

13   delicto does not apply because PCFL and Parmalat’s directors

14   abandoned PCFL and Parmalat’s respective interests.       We agree

15   with the district court, however, that Appellant failed to

16   bring forth admissible evidence to show abandonment.       See In re

17   Parmalat Sec. Litig., 659 F. Supp. 2d at 525-30.       As a result,

18   Appellant failed to show that an exception to in pari delicto

19   preserves its claims against Bank of America.

20       We have considered Appellant’s additional contentions and

21   find them to be without merit.     For the foregoing reasons, the

22   judgment of the district court is hereby AFFIRMED in part as it


                                       6
1   relates to Bank of America.    For the reasons set forth in the

2   Opinion accompanying this Order, the judgment of the district

3   court is otherwise VACATED.

4
5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe, Clerk
7




                                     7